Title: Abigail Adams to Cotton Tufts, 6 March 1800
From: Adams, Abigail
To: Tufts, Cotton


				
					Dear sir
					Philadelphia March 6th 1800
				
				I wrote to you intending to Send the Letter by mr Dexter, but found he was gone. I therefore committed it to the post under cover to mr smith as the Letter had 200 dollors in it. be so good as to inform me by mrs Cranch when it reaches you
				I received Yesterday yours of Feb’ry 25th. I think the sooner the Building is begun the better and as Many hands employd as can be usefull in forwarding it. I should be glad to receive a plan of the size dimensions of both the Rooms as soon as I can get them, as I have a prospect of procuring an oil Cloth for the lower Room. I would wish

to have the painting done by a person who is a Master workman. the window shuts in the old Rooms are too bad to remain. I think when the new windows [are] put up New Shutters had better be made, and before the north […] is new painted I would have the beams cased, and the Room [painted] of the same coulour as the keeping parlour. this I should be glad to have done as soon as workman can be had. the Green Chamber must also be new painted and of the same coulour as the lower Rooms— I hope to get home in May, but should be loth to have these matter delayd the doors which are to be cut through the clossets should be those which are upon the right Hand of the Chimnys.
				I wrote in My last respecting mr Porter. I should be loth to have him go this summer and think She should be allowd the sum I mentiond for 7 Months if he should conclude to stay. some alteration had better be made in the original articles, which gave him Priveledges in the Dewelling House & Garden—and which were the cause of some Heart burnings last year— the Family shall be supplied with vegetables from the gardens, but the fruit must be considered as appropriated to my own use—and the dwelling House: for want of these small alterations a good deal of altercation took place amongst our people last year. neither the cook or Family will be with me this Summer: Mr & Mrs Porter are both very worthy people, and I know not where we could have been so well Served, but Porters great difficulty is not having any opinion of his own asking the judgement of every one, and puzzling himself with them all, by which means he loses his Authority over those, whom he should direct. if he insists upon going, we must look out for Some Other persons for the summer the President says with respect to the other places, he would have you make such agreements with French and Burrel as you shall deem best— I have requested him to write to you himself. he says he will if he can get time— In the way which congress proceed with buisness they will sit untill july. all might be done, and well done by May, if all would consult the public good, instead of endeavouring by every Means to obstruct the public counsels, and wasteing their […] the purpose of deceiving the people with respect to the views […] [co]nduct of the Executive Authority— I really blush at their conduct for the honour of my our Country is wounded by it— the Antifeds know they cannot carry their Resolutions, and if they have any consiences they know they ought not to— but Still they will make declamations for their constituents— a

World of Patience is necessary, and moderation too, to bear all that we see and hear—
				I send you an oration of Major Jacksons with which I think You will be pleased; and in return I expect yours it was a surprize of an agreable kind to find you engaged in the undertaking—
				Pray Present My kind Regards to mrs Tufts and to your son and Family / affectionatly Yours
				
					A Adams
				
			